Case 2:20-cv-01526-GW-AFM Document 1 Filed 02/14/20 Page 1 of 10 Page ID #:1



 1 Mathew K. Higbee, Esq., SBN 241380
   HIGBEE & ASSOCIATES
 2
   1504 Brookhollow Dr., Suite 112
 3 Santa Ana, CA 92705
   (714) 617-8350
 4 (714) 597-6559 facsimile
 5 Email: mhigbee@higbeeassociates.com
 6 Saba A. Basria, Esq., SBN 307594
 7 HIGBEE & ASSOCIATES
   1504 Brookhollow Dr., Suite 112
 8 Santa Ana, CA 92705
 9 (714) 617-8350
   (714) 597-6559 facsimile
10 Email: sbasria@higbeeassociates.com
11
   Attorneys for Plaintiff,
12 GREAT BOWER INC.;
13 d/b/a TRUNK ARCHIVE
14
15                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
16
17                                          Case No. 2:20-cv-1526
   GREAT BOWERY INC. d/b/a
18 TRUNK ARCHIVE,
19                                          COMPLAINT FOR DAMAGES AND
                             Plaintiff,
                                            INJUNCTIVE RELIEF
20
     v.                                     DEMAND FOR JURY TRIAL
21
22   THE WRAP NEWS, INC. d/b/a
     https://www.thewrap.com; and DOES
23   1 through 10 inclusive,
24
                             Defendant.
25
26
27
28
          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             1
Case 2:20-cv-01526-GW-AFM Document 1 Filed 02/14/20 Page 2 of 10 Page ID #:2



 1         1.      Plaintiff Great Bowery, Inc., d/b/a Trunk Archive (“Trunk Archive”)
 2   states its claim against Defendant The Wrap News, Inc. (“Wrap News” or

 3   “Defendant”) d/b/a https://www.thewrap.com and DOES 1 through 10, inclusive, as

 4   follows:

 5                                       PARTIES

 6         2.      Plaintiff Great Bowery, Inc. d/b/a Trunk Archive is a Delaware

 7   corporation duly organized by law, having a place of business at 190 Bowery New
     York, NY 10012.
 8
           3.      Defendant The Wrap News, Inc. d/b/a https://www.thewrap.com is a
 9
     Delaware corporation with a principal place of business at 2260 S. Centinela Ave.,
10
     Suite 150, Los Angeles, CA 90064.
11
           4.      Trunk Archive is unaware of the true names and capacities of the
12
     Defendants sued herein as DOES 1 through 10, inclusive, and for that reason, sues
13
     such Defendants under such fictitious names. Trunk Archive is informed and
14
     believes and on that basis alleges that such fictitiously named Defendants are
15
     responsible in some manner for the occurrences herein alleged, and that Trunk
16
     Archive’s damages as herein alleged were proximately caused by the conduct of
17
     said Defendants. Trunk Archive will seek to amend the complaint when the names
18
     and capacities of such fictitiously named Defendants are ascertained. As alleged
19
     herein, “Defendants” shall mean all named Defendants and all fictitiously named
20
     Defendants.
21
           5.      For the purposes of this Complaint, unless otherwise indicated,
22
     “Defendant” includes all agents, employees, officers, members, directors, heirs,
23
     successors, assigns, principals, trustees, sureties, subrogates, representatives and
24
     insurers of the Defendant named in this caption.
25                            JURISDICTION AND VENUE
26         6.      The Court has jurisdiction under the laws of the United States
27   concerning actions relating to copyright, 28 U.S.C. § 1338(a).
28
         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              2
Case 2:20-cv-01526-GW-AFM Document 1 Filed 02/14/20 Page 3 of 10 Page ID #:3



 1         7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).
 2         8.      This Court has personal jurisdiction over Defendant Wrap News

 3   because it resides in the State of California and does business in the State of

 4   California.

 5         9.      Venue is proper because a substantial part of the events or omissions

 6   giving rise to the claims alleged in this claim occurred in this Judicial District.

 7                              FACTUAL ALLEGATIONS
       Trunk Archive and the Images Forming the Subject Matter of the Complaint
 8
           1.      Trunk Archive is a full service photography-licensing agency
 9
     representing some of the most prominent photographers and iconic images in the
10
     world. See www.trunkarchive.com
11
           2.      One of the artists whom Trunk Archive represents is New York based
12
     photographer Annie Leibovitz (“Leibovitz”).
13
           3.      Leibovitz is primarily known for her celebrity portraiture, and her
14
     work has been used on numerous album covers and magazines.
15
           4.      Perhaps her most iconic photograph is that of musician John Lenon
16
     and his wife Yoko Ono taken for Rolling Stone magazine mere hours before John
17
     Lenon was shot and killed in front of his apartment on December 8, 1980.
18
           5.      The nine (8) images forming the subject matter of this complaint
19
     include: a photo of actor Adam Driver as Kylo Ren from the film Star Wars the
20
     Rise of Skywalker (the “Kylo Image”), a photo of the cast of Game of Thrones (the
21
     “GoT Image”), a photo of actor Hugh Jackman and actress Isabelle Allen from the
22
     film Les Miserables (the “Les Miserables Image”), a photo of celebrity Caitlyn
23
     Jenner in a corset (the “First Jenner Image”), a photo of celebrity Caitlyn Jenner in
24
     a car (the “Second Jenner Image”), a photo of actor Mark Hamil as Luke Skywalker
25   and actress Daisy Ridley as Rey from the film Star Wars the Force Awakens (the
26   “Skywalker and Rey Image”), a photo of actress Lupita Nyongo during a motion
27   capture session for the film Star Wars the Force Awakens (the “Nyong’o Image”),
28
         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 3
Case 2:20-cv-01526-GW-AFM Document 1 Filed 02/14/20 Page 4 of 10 Page ID #:4



 1   and a photo of the cast of the Netflix series The Get Down (the “Get Down
 2   Image”). Collectively referred to as the “Copyrighted Images,” or, “Images.” True

 3   and correct copies of the Copyrighted Images are attached hereto as Exhibit A 1-8.

 4         6.     Leibovitz subsequently granted Trunk Archive the exclusive rights to

 5   authorize licensing of the nine (8) images forming the subject matter of this

 6   complaint.

 7         7.     Leibovitz has registered all of the Images with the United States
     Copyright Office.
 8
                  a. The Kylo and Skywalker Images are registered under certificate
 9
                     number VA 2-056-929.
10
                  b. The GoT Image is registered under certificate number VA 2-005-
11
                     792.
12
                  c. The Les Miserables Image is registered under certificate number
13
                     VA 1-886-831.
14
                  d. The First and Second Jenner Images are registered under certificate
15
                     number VA 1-977-805.
16
                  e. The Nyongo Image is registered under certificate number VA 2-
17
                     005-72
18
                  f. The Skate Kitchen Image is registered under certificate number VA
19
                     2-097-202.
20
                   Defendant’s Infringement of Trunk Archive’s Images
21
           8.     Defendant Wrap News is an online and print entertainment industry
22
     news outlet that also hosts live industry events. Wrap News’ target demographic is
23
     professionals within the entertainment industry.
24
           9.     On information and belief, Defendant Wrap News owns and operates
25   the website https://www.thewrap.com/ (Defendant’s “Website”). True and correct
26   screenshots of the Website’s Privacy Policy is attached hereto as Exhibit B as
27   proof of ownership.
28
         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               4
Case 2:20-cv-01526-GW-AFM Document 1 Filed 02/14/20 Page 5 of 10 Page ID #:5



 1         10.    According to the Media Kit on Defendant Wrap News’ Website, the
 2   news outlet has a reach of 40 Million consumers across its various platforms. See

 3   https://www.thewrap.com/wp-content/uploads/2019/03/2019-MEDIA-KIT-1.pdf.

 4         11.    On information and belief Defendant Wrap News has the ability to

 5   supervise and control all content on the Website, and receives a financial benefit

 6   from content that attracts visitors, subscribers, and event attendees.

 7         12.    On information and belief, Defendant Wrap News further leverages its
     Website for targeted advertising to consumers of the site in an effort to realize
 8
     revenues from the companies with which it partners to display the advertising.
 9
           13.    On or about June 3, 2019, Trunk Archive first discovered the Images
10
     being displayed on without authorization in a number of articles on Defendant’s
11
     Website.
12
           14.    On Information and Belief the Kylo Image was uploaded to
13
     Defendant’s Website on or around January 13, 2016, for use in an article titled
14
     Oscar Nominations Predictions: Can ‘Star Wars’ and ‘Mad Max’ Muscle In?
15
     (“Infringing Article 1”). A true and correct screenshot of Infringing Article 1 is
16
     attached hereto as Exhibit C.
17
           15.    On information and belief, the GoT Image was uploaded to
18
     Defendant’s Website on or around December 10, 2014, for use in an article titled
19
     SAG Awards Nominations: The Complete List (“Infringing Article 2”). A true and
20
     correct screenshot of Infringing Article 2 is attached hereto as Exhibit D.
21
           16.    On information and belief, the Les Miserables Image was uploaded to
22
     Defendant’s Website on or around February 26, 2013, for use in an article titled
23
     Oscar Winners’ Annual Revenue Bump Won’t Come at Box Office (“Infringing
24
     Article 3”). A true and correct screenshot of Infringing Article 3 is attached hereto
25   as Exhibit E.
26         17.    On information and belief, the First Jenner Image was uploaded to
27   Defendant’s Website on or about June 1, 2015, for use in an article titled Jessica
28
         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                5
Case 2:20-cv-01526-GW-AFM Document 1 Filed 02/14/20 Page 6 of 10 Page ID #:6



 1   Lange on Lookalike Caitlyn Jenner: ‘That’s so wonderful,’ (“Infringing Article 4”).
 2   A true and correct screenshot of Infringing Article 4 is attached hereto as Exhibit

 3   F.

 4          18.      On information and belief, the Second Jenner Image was uploaded to

 5   Defendant’s Website on or about June 1, 2015, for use in an article titled Caitlyn

 6   Jenner Glam Shots from Vanity Fair Flood Social Media (Photos) (“Infringing

 7   Article 5”). A true and correct screenshot of Infringing Article 5 is attached hereto
     as Exhibit G.
 8
            19.      On information and belief, the Nyong’o Image was uploaded to
 9
     Defendant’s Website on or about November 12, 2015, for use in an article titled
10
     ‘Star Wars: The Force Awakens’ Director J.J. Abrams Reveals Details About
11
     Lupita Nyong’o’s Character (“Infringing Article 6”). A true and correct screenshot
12
     of Infringing Article 6 is attached hereto as Exhibit H.
13
            20.      On information and belief, the Skywalker and Rey Image was
14
     uploaded to Defendant’s Website on or about July 31, 2018, for use in an article
15
     titled 36 Movies That Have Grossed $1Billion Worldwide (Photos) (“Infringing
16
     Article 7”). A true and correct screenshot of Infringing Article 7 is attached hereto
17
     as Exhibit I.
18
            21.      On information and belief, the Get Down Image was uploaded to
19
     Defendant’s Website on or about July 8, 2016, for use in an article titled Happy
20
     Birthday Jaden Smith! His Evolution From Child Star To Gender-Bending Louis
21
     Vuitton Model (Photos) (“Infringing Article 8”). A true and correct screenshot of
22
     Infringing Article 8 is attached hereto as Exhibit J.
23
            22.      Trunk Archive has no record of issuing a license for the Copyrighted
24
     Images to Defendant Wrap News.
25          23.      On information and belief, Wrap News distributed the Images as part
26   of syndication agreements with other publications without permission or
27
28
          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 6
Case 2:20-cv-01526-GW-AFM Document 1 Filed 02/14/20 Page 7 of 10 Page ID #:7



 1   authorization from Trunk. See https://www.thewrap.com/thewrap-launches-
 2   wrapwire-syndicated-news-service/

 3            24.   Trunk Archive never granted permission, consent, or in any other way

 4   authorize, Wrap News’ use or distribution of the Copyrighted Images.

 5            25.   On information and belief, Defendant Wrap News received a financial

 6   benefit from the use of the Images on its Website in the form of including, but not

 7   limited to event ticket sales, paid subscriptions to the Website, and advertising
     revenue.
 8
 9                              FIRST CAUSE OF ACTION
                               COPYRIGHT INFRINGEMENT
10                                 17 U.S.C. § 101 et seq.
11            26.   Trunk Archive incorporates by reference all of the above paragraphs to
12   this Complaint as though fully stated herein.
13            27.   Trunk Archive holds the exclusive right to license the Copyrighted
14   Images, which are original works of authorship subject to copyright protection
15   under the laws of the United States.
16            28.   The Copyrighted Images have been registered with the United States
17   Copyright Office and perfect registration certificates have been issued.
18            29.   Defendant Wrap News has directly, vicariously, contributorily and/or
19   by inducement willfully infringed the copyrights to the Images by causing them to
20   be displayed on its Website, without authorization in violation of 17 U.S.C. § 501 et
21   seq.
22            30.   All of Defendant’s acts were performed without Trunk Archive’s

23   permission, license, or consent.

24            31.   As a result of Defendant’s violations of Title 17 of the U.S. Code,

25   Trunk Archive is entitled to recover damages in the form of any actual damages and

26   disgorgement of profits pursuant to 17 U.S.C. § 504(b), or statutory damages in an

27   amount up to $150,000 per infringement pursuant to 17 U.S.C. § 504(c).

28
            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 7
Case 2:20-cv-01526-GW-AFM Document 1 Filed 02/14/20 Page 8 of 10 Page ID #:8



 1         32.    As a result of Defendant’s violations of Title 17 of the U.S. Code, the
 2   court in its discretion may allow Trunk Archive the recovery of full costs as well as

 3   reasonable attorney’s fees and costs pursuant to 17 U.S.C. § 505 from Defendants.

 4         33.    The said wrongful acts of the Defendant has caused, and is causing,

 5   great injury to Trunk Archive, whose damages cannot be accurately computed, and

 6   unless this Court restrains the Defendant from further commission of said acts, it

 7   will suffer irreparable injury, all of which is without an adequate remedy at law.
           34.    Accordingly, Trunk Archive seeks a declaration that the Defendant is
 8
     infringing the copyrights to the Images and an order under 17 U.S.C. § 502
 9
     enjoining the Defendant from any further infringement of its copyrights.
10
                                  PRAYER FOR RELIEF
11
     WHEREFORE, Trunk Archive requests judgment against the Defendant as follows:
12
        • For actual damages or statutory damages against Defendants in an amount up
13
           to $150,000 for each infringement pursuant to 17 U.S.C. § 504(c);
14
        • For general and special damages against Defendants, according to proof,
15
           together with interest thereon at the maximum legal rate;
16
        • For costs of litigation and reasonably attorneys’ fees against Defendants
17
           pursuant to 17 U.S.C. § 505;
18
        • For an injunction preventing Defendants from further infringement of all
19
           copyrighted works of the Plaintiff pursuant to 17 U.S.C. § 502;
20
        • For an accounting of all copies and records of use and distribution of the
21
           Images and any and all documents regarding the Images.
22
        • For any other relief the Court deems just and proper
23
24
25
26
27
28
         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               8
Case 2:20-cv-01526-GW-AFM Document 1 Filed 02/14/20 Page 9 of 10 Page ID #:9



 1   Dated: February 14, 2020            Respectfully submitted,
 2
                                            /s/ Mathew K. Higbee, Esq.,
 3                                          Mathew K. Higbee SBN 241380
                                            HIGBEE & ASSOCIATES
 4                                          1504 Brookhollow Dr., Ste 112
                                            Santa Ana, CA 92705-5418
 5                                          (714) 617-8350
                                            (714) 597-6729 facsimile
 6                                          mhigbee@higbeeassociates.com
                                            Counsel for Plaintiff
 7
                                            /s/Saba A. Basria, Esq.,
 8                                          Saba A. Basria SBN 307594
                                            HIGBEE & ASSOCIATES
 9                                          1504 Brookhollow Dr., Ste 112
                                            Santa Ana, CA 92705-5418
10                                          (714) 617-8336
                                            (714) 597-6729 facsimile
11                                          sbasria@higbeeassociates.com
                                            Counsel for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                            9
Case 2:20-cv-01526-GW-AFM Document 1 Filed 02/14/20 Page 10 of 10 Page ID #:10



  1                              DEMAND FOR JURY TRIAL
  2         Plaintiff, Great Bowery, Inc. d/b/a Trunk Archive, hereby demands a trial by

  3   jury in the above captioned matter.

  4
  5   Dated: February 14, 2020              Respectfully submitted,

  6
                                               /s/ Mathew K. Higbee, Esq.,
  7                                            Mathew K. Higbee SBN 241380
                                               HIGBEE & ASSOCIATES
  8                                            1504 Brookhollow Dr., Ste 112
                                               Santa Ana, CA 92705-5418
  9                                            (714) 617-8350
                                               (714) 597-6729 facsimile
 10                                            mhigbee@higbeeassociates.com
                                               Counsel for Plaintiff
 11                                            /s/Saba A. Basria, Esq.,
                                               Saba A. Basria SBN 307594
 12                                            HIGBEE & ASSOCIATES
                                               1504 Brookhollow Dr., Ste 112
 13                                            Santa Ana, CA 92705-5418
                                               (714) 617-8336
 14                                            (714) 597-6729 facsimile
                                               sbasria@higbeeassociates.com
 15                                            Counsel for Plaintiff
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               10
